Citation Nr: 1048282	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-17 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome.  

2.  Entitlement to service connection for left hand disability.  

3.  Entitlement to service connection for bilateral eye 
disability. 

4.  Entitlement to service connection for bilateral knee 
disability, also described as patellar bursitis.

5.  Entitlement to service connection for right ankle disability. 

6.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to April 
1982.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2006, a statement of the case 
was issued in June 2007, and a substantive appeal was received in 
June 2007.

The Veteran presented testimony at a Board video conference 
hearing before the undersigned in January 2010, and a transcript 
of the hearing is associated with his claims folder.  

The June 2007 statement of the case described the issues 
pertaining to the knees as right knee strain and patellar 
bursitis.  Nevertheless, as it appears that the Veteran has been 
claiming service connection for a bilateral knee disability, 
which has also been described as patellar bursitis, for 
clarification purposes, the Board has recharacterized the issues 
into one single issue as set forth on the front page of this 
decision.  

During the Veteran's January 2010 hearing, he indicated 
that he had submitted a VA Form 9 to the RO on issues of a 
rating in excess of 10 percent for capsulitis, right tars 
metatarsal articulation, stress reaction, right third 
metatarsal, and service connection for left wrist 
disability and left shoulder disability for which there 
was a statement of the case issued in November 2009, and 
he provided testimony regarding those issues.  However, it 
is unclear whether the Veteran submitted a timely VA Form 
9 following the November 2009 statement of the case.  The 
Veteran's representative did not address these issues in a 
November 2009 statement and the RO did not certify these 
issues to the Board.  As it appears that the RO may have 
closed this matter, there was no waiver of the timeliness 
of the appeal.  See Percy v. Shinseki, 23 Vet. App. 37 
(2009).  Accordingly, this matter is referred to the RO to 
determine whether a timely substantive appeal was filed 
with respect to these issues. 
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for carpal tunnel 
syndrome, left hand disability, bilateral eye disability and 
bilateral knee disability.  Service treatment records showed that 
in April 1979 and August 1980, the Veteran was treated for left 
hand problems, in December 1979 and December 1981, the Veteran 
presented with problems concerning his eyes, and in July 1979 and 
September 1981, the Veteran sought treatment for his knees.  At 
the Board hearing, the Veteran testified that he experienced 
current disabilities relating to these incidents in service.  In 
light of the documentation in the service treatment records, the 
Board finds that a VA examination is necessary in order to meet 
the requirements of 38 C.F.R. § 3.159(c)(4).

Further the present appeal also includes the issue of entitlement 
to service connection for right ankle disability to include as 
secondary to capsulitis, right tars metatarsal articulation, 
stress reaction, right third metatarsal.  With respect to this 
issue, the Veteran was afforded a VA fee-based examination in 
July 2008.  While there is an addendum indicating that the 
Veteran's right ankle disability was not secondary to his 
service-connected right foot disability, there is no rationale 
provided for this opinion.  See Jones v. Shinseki, 23 Vet. App. 
382 2010).  Moreover, the examiner also did not offer an opinion 
as to whether the Veteran's right ankle disability was aggravated 
by his service-connected foot disability.  See Allen v. Brown, 7 
Vet.App. 439 (1995).  Accordingly, the Board finds that this 
issue must also be returned to the RO for another VA examination 
pursuant to 38 C.F.R. § 3.310..  

As the Veteran is claiming that his hypertension is secondary to 
his right ankle disability, this issue must also be returned to 
the RO as being inextricably intertwined with the issue 
pertaining to the right ankle. 

Lastly, additional evidence, including VA treatment records and 
the July 2008 VA fee-based examination, was associated with the 
claims file after the June 2007 statement of the case.  It 
appears that this evidence has not been considered by the RO with 
respect to the issues on appeal.  The appellate scheme set forth 
in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all 
evidence will first be reviewed at the RO so as not to deprive 
the claimant of an opportunity to prevail with his claim at that 
level.  See generally Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the 
agency of original jurisdiction receives evidence relevant to a 
claim properly before it that is not duplicative of evidence 
already discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental statement 
of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  
Further, when evidence is received prior to the transfer of a 
case to the Board, a supplemental statement of the case must be 
furnished to the veteran, and his or her representative, if any, 
as provided in 38 C.F.R. § 19.31 unless the additional evidence 
is duplicative or not relevant to the issue on appeal.  38 C.F.R. 
§ 19.37(a).  There is no legal authority for a claimant to waive, 
or the RO to suspend, this requirement.  38 C.F.R.  § 20.1304(c).  
Accordingly, the RO must consider all additional treatment 
records received since the issuance of the statement of the case.  
Moreover, the RO should obtain all VA treatment records from June 
2009 to the present.    

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from June 2009 to the present. 

2.  The Veteran should be scheduled for a 
VA  examination to determine the nature, 
extent and etiology of any currently 
manifested carpal tunnel syndrome, left 
hand disability, bilateral eye disability, 
bilateral knee disability and right ankle 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  All 
medically necessary tests, including x-
rays, should be accomplished.  After 
examining the Veteran and reviewing the 
claims file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current carpal tunnel 
syndrome, left hand disability, bilateral 
eye disability, bilateral knee disability 
and right ankle disability manifested in 
service.  

With respect to the right ankle disability, 
the examiner should also answer the 
following:  

     a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current right ankle  disability is 
proximately due to, or caused by, the 
Veteran's service-connected capsulitis, 
right tars metatarsal articulation, stress 
reaction, right third metatarsal? 

     b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current right ankle disability has been 
aggravated by the Veteran's service-
connected capsulitis, right tars metatarsal 
articulation, stress reaction, right third 
metatarsal?

3.  In the interest of avoiding future 
remand, the RO should then review the 
examination report to ensure that the above 
questions have been clearly answered and a 
rationale furnished for all opinions.  If 
not, appropriate action should be taken to 
remedy any such deficiencies in the 
examination report.  Moreover, the RO 
should determine whether further 
development is necessary based on the 
findings from this examination.  For 
instance, if it is determined that a right 
ankle disability manifested in service or 
is secondary to a service- connected 
disability, then an opinion might be 
necessary to determine whether hypertension 
is secondary to the right ankle disability.  

4.  Thereafter, the RO should review the 
expanded record, to specifically include 
all of the evidence added since the June 
2007 statement of case, and determine if 
the benefits sought on appeal can be 
granted.  If the benefits sought on appeal 
are not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

 The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. N. Moats
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


